Citation Nr: 0336690	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include eczema.

2.  Entitlement to service connection for residuals of cold 
weather injury involving the hands and feet.

3.  Entitlement to service connection for Raynaud's syndrome.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired after serving on active duty from July 
1974 to February 1999.  His claims come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
service connection for cracking skin and for residuals of a 
cold weather injury.  

The January 2000 rating decision on appeal also denied the 
veteran's claim for service connection for scoliosis and 
kyphosis of the thoracic and lumbar spine.  The veteran filed 
a timely notice of disagreement in February 2000, and the RO 
issued a statement of the case in December 2002.  In his VA 
Form 9, however, the veteran limited his appeal to the issues 
involving a skin condition and residuals of a cold weather 
injury.  Therefore, the issue involving service connection 
for scoliosis and kyphosis of the thoracic and lumbar spine 
is not before the Board at this time.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003). 

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board finds that additional development is required 
before the Board can adjudicate the veteran's claims 
involving service connection for a skin condition and for 
residuals of a cold weather injury.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA assist a 
claimant in obtaining evidence required to complete a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

The veteran was separated from active duty in February 1999.  
In a February 2000 letter, P.H., M.D., stated that the 
veteran suffered from dry skin and mild eczema and was 
prescribed Eucerin while on active duty.  However, treatment 
records from Dr. P.H. dated from 1999 to 2002 make no 
reference to a skin condition.  In a January 2001 letter, 
I.R., M.D., also stated that he had been treating the veteran 
for dry skin and mild eczema, and that the veteran complained 
of numbness, tingling and burning in his toes and fingers 
when exposed to cold weather.  

To date, the veteran has not been afforded a VA examination 
to determine whether he suffers from a skin condition or 
residuals of a cold weather injury of the feet as a result of 
service.  Although the veteran was examined by VA in July 
2002 to determine whether he suffered from Raynaud's syndrome 
affecting the hands, neither foot was examined to determine 
whether he suffered from residuals of cold weather injury.  
Under these circumstances, the Board finds that the veteran 
should be afforded appropriate examinations to determine 
whether he suffers from a skin condition and residuals of a 
cold weather injury of either the hands or feet as a result 
of service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim).

Next, the Board notes that a December 2002 rating decision 
denied the veteran's claim for service connection for 
Raynaud's syndrome, bilateral carpal tunnel syndrome, and 
sinusitis.  In a VA Form 21-4138, the veteran filed a notice 
of disagreement (NOD) with respect to those issues in January 
2003.  38 C.F.R. § 20.201 (2003).  To date, however, the RO 
has not issued a statement of the case (SOC) in response to 
the veteran's NOD.  

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  

Thereafter, the RO should return the claims file to the Board 
on the issues of entitlement to service connection for 
Raynaud's syndrome, bilateral carpal tunnel syndrome, and 
sinusitis only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required, and in 
fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA dermatological examination to 
determine whether he suffers from a skin 
condition, to include eczema, as a result 
of service.  The RO should arrange for 
the examination to be scheduled, if 
possible, during an active stage of the 
veteran's skin condition.  The examiner 
should review the claims file and perform 
any studies and tests deemed necessary.  
Based on a review of the claims file and 
a thorough examination, the examiner 
should state whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has a skin 
condition as a result of service.  The 
examiner should provide the rationale on 
which all opinions are based.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether he suffers from 
residuals of cold weather injury of the 
hands and/or feet as a result of service.  
The examiner should review the claims 
file and perform any studies and tests 
deemed necessary.  Based on a review of 
the claims file and a thorough 
examination, the examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran suffers from residuals of 
cold weather injury involving the hands 
and/or feet as a result of service.  The 
examiner should provide the rationale on 
which all opinions are based.

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
skin condition, to include eczema, and 
residuals of cold weather injury of the 
hands and feet.  The RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), as well as 
any other applicable legal precedent.  If 
either benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

5.  The RO should issue the veteran a 
statement of the case addressing the 
issues of entitlement to service 
connection for Raynaud's syndrome, 
bilateral carpal tunnel syndrome, and 
sinusitis.  The statement of the case 
should include a discussion of all 
relevant evidence considered, and 
citation to all pertinent law and 
regulations.  Thereafter, the veteran 
should be given an opportunity to perfect 
an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of 
these issues following the issuance of 
the statement of the case unless he 
perfects his appeal.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




